We do not think Prater's case, 60 Tex.Crim. Rep., authority for holding, on facts like these before us here, that the trial court should have submitted self-defense. In that case Prater swore that Brown, one of the injured parties, struck him in the mouth, that somebody walked up with a hatchet, and that he knew nothing more; that he did not cut the injured party because he had no knife. Brown told him to shut up and hit him, and that after that he knew nothing. In its opinion this court said, in substance, that if Prater, after Brown struck him, struck Brown and Orby while they were beating him, this would be a defensive act and would entitle him to a charge on self-defense. In the case before us, according to the uncontradicted testimony, after appellant had been carried a distance of something like two thirds of a block and put on his porch by two men, one of whom had intervened to try to prevent an assault by appellant upon his wife, according to the State's theory, — appellant left said porch with threats, came down to the street, ran down the sidewalk to a man *Page 28 
who had taken no part in what preceded, and cut said man twice with a knife seriously. Appellant's wife, who is one of the witnesses relied upon as raising self-defense, swore that while appellant was on his porch she left the scene and saw no more of the trouble. The fact that appellant had been struck and knocked down twice before he was carried to his porch, the distance above referred to, according to witness Robertson, would seem to, afford appellant no ground for claiming self-defense in cutting another man who had neither assaulted him, nor taken any part in the difficulty before the cutting, but who was walking along the street when appellant ran down from his porch, ran toward said party and cut him.
In his motion for rehearing, in a general way, appellant complains that his bills of exception presenting other supposed errors, were not considered. Neither in his original brief nor in his motion for rehearing, does appellant discuss any other question save the error of the refusal to charge on self-defense. True he copies his motion for new trial in his brief, but advances no reasons, cites no authorities, makes no insistence by argument or otherwise that in any particular the other matters were erroneous. We feel constrained to agree with the writer of the original opinion who, after examination of same, concluded none of the other complaints merit discussion.
The motion for rehearing will be overruled.
Overruled.